Citation Nr: 1014580	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of right 
foot injury, claimed as a fallen arch. 
 
2.  Evaluation of PTSD, currently rated as 10 percent.

3.  Evaluation of right scaphoid fracture residuals currently 
rated as non compensable. 
 
4.  Evaluation of hearing loss disability, currently rated as 
non-compensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to July 
2007.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2008 
rating decision of the VA Regional Office in Waco, Texas that 
granted service connection for PTSD, right scaphoid fracture 
residuals, and hearing loss disability, rated 10 percent, 
zero percent, and zero percent, respectively.  The Veteran 
appeals for higher initial ratings.  The January 2008 rating 
decision also denied service connection for right foot injury 
residuals.  Following review of the record, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Veteran assert that he currently has a right foot 
condition, specifically, a fallen arch, which is painful, 
especially on use.  He asserts that saw a podiatrist in 
service who prescribed inserts.  Service treatment records do 
not refer to any foot problem or treatment.  However, 
received in July 2008 from the Veteran was a service 
discharge examination report dated in June 2007 indicating 
that he complained of right foot symptoms described as 
soreness and tenderness of the right foot arch on heavy use 
for which he had been provided orthotics. 

Postservice VA outpatient clinical records dating from 
September 2007 show that the Veteran continued to complain of 
right foot symptoms.  It was noted in November 2007 that the 
treatment plan included podiatry consultation.  The report of 
such, if conducted, is not of record.  The Board observes 
that on VA examination of the right foot for compensation and 
pension purposes in November 2007, no abnormal physical 
findings were reported.  In the assessment, the examiner 
stated that there were "NO REAL RESIDUALS" of the right 
arch condition.  In this regard, the Board finds that the 
clinical evidence pertaining to the right foot is 
inconsistent and unclear at this time.  Therefore, the Board 
is of the opinion that further development is indicated as to 
this matter, to include a request for any additional service 
treatment records that may have become associated with the 
Veteran's file at the National Personnel Records Center, the 
report of any podiatry examination conducted at VA in or 
after November 2007, and a current VA examination.  

The Veteran appeals for higher initial disability ratings for 
his service-connected PTSD, right wrist condition and hearing 
loss.  Review of the record discloses that he is followed as 
an outpatient at VA for a number of complaints and disorders, 
including PTSD.  VA clinic notes dated in January 2008 
reflect that the appellant was issued hearing aids.  In his 
substantive appeal received in July 2008, the Veteran stated 
that he received treatment at the Fort Worth [Texas] VA 
outpatient facility and requested that updated records be 
retrieved.  The most recent VA clinical data of record date 
through July 2008.  Therefore, VA outpatient records 
pertaining to treatment for a psychiatric disorder, a right 
wrist disability and hearing loss disability dating from 
August 2008 should be requested and associated with the 
claims folder.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should issue a request 
to the National Personnel Records 
Center for any additional records 
that may have become associated 
with the Veteran's file since 
receipt of prior service treatment 
data in 2007.

2.  If performed, the report of a 
podiatry examination performed on 
the Veteran in or after November 
2007 should be requested and 
associated with the claims folder.

3.  VA outpatient records dating 
from August 2008 relating to 
treatment for a right foot 
disorder, PTSD, a right wrist 
disorder and hearing loss 
disability should be requested from 
the Fort Worth, Texas VA and 
associated with the claims folder.

4.  If additional evidence is 
associated withy the file, the RO 
should re-adjudicate the issues on 
appeal.  If a benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


